DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered.
 
Status of the Claims
Claims 1 and 6 have been amended. Claims 2 – 5 and 7 – 20 are as previously presented. Therefore, claims 1 – 20 are currently pending and have been considered below.

Claim Interpretation
The “light metal member” of claim 1 is being interpreted as a metal such as aluminum, aluminum alloy, magnesium, magnesium alloy, titanium and titanium alloy, as described in Applicant’s remarks filed September 3, 2021 (page 6), and supported in the specification in [0007] and [0032], [0033], [0034], [0040] and [0041], and claim 6.
The “high-strength steel member” of claim 1, is being interpreted as steel members such as USIBOR® 1500, ultrahigh-strength steel, high strength steel coated with zinc (Zn) or an aluminum-silicon (AISi) alloy coating, hot stamped boron steel, as described in Applicant’s remarks filed September 3, 2021 (page 6), and supported in the specification in [0032]. Paragraph [0032] also recites the following with regard to the tensile strength of ‘high-strength steel’: “the high-strength steel can have a tensile strength of between about 780 MPa and 1500 MPa (e.g., 780 MPa, 781 MPa, 782 MPa, ..., 1498 MPa, 1499 MPa, 1500 MPa) including any range or value therebetween. Additionally, this disclosure contemplates that the high-strength steel be a resistance spot weldable steel with nominal tensile strength greater than 1500 MPa.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of copending Application No. 16/006,903 in view of Broda et al. (EP 2679328).
The table below compares claim 1 of instant application 16/508,669 with claims 1 and 21 of copending application 16/006,903. The elements in bold are terms that are not identical.
16/508,669 (Instant Application)
16/006,903 (Copending Application)
1. A method for joining metals, comprising: forming an intermediate joint between a light metal member and a metal insert, wherein the intermediate joint is formed using a solid state welding process; and forming a primary joint between the light metal member and a high-strength steel member, wherein the primary joint is formed using a welding process that produces coalescence at a temperature above the respective melting points of the light metal member and the high-strength steel member, wherein the welding process used to form the primary joint melts and fuses together the high-strength steel member and the metal insert without melting and fusing together the light metal member and the metal insert.
1. A method for joining metals, comprising: forming an intermediate joint at an interface between a first structural member and a foil member, wherein the intermediate joint is formed using a solid state welding process, wherein a cycle time of the solid state welding process is 0.4 seconds or less, and wherein the solid state welding process creates a metallurgical bond between the first structural member and the foil member; and forming a primary joint between the first structural member and a second structural member, wherein the primary joint is formed using a welding process that produces coalescence at a temperature above the melting point of the first structural member or the second structural member.

21. The method of claim 1, wherein the welding process used to form the primary joint produces coalescence at the temperature above respective melting points of the first structural member and the second structural member.


Claim 21 of 16/006,903 does not expressly disclose wherein the first structural member is a light metal member, wherein the second structural member is a high-strength steel member, wherein the foil member is a metal insert, and wherein the welding process used to form the primary joint melts and fuses together the high-strength steel member and the metal insert without melting and fusing together the light metal member and the metal insert.
Broda is related to a method of joining dissimilar metals (such as aluminum and high-strength steel [0053]) using ultrasonic welding [0018] and resistance welding [0023]-[0026]. Broda discloses wherein the first structural member is a light metal member (“aluminum” [0053]), and wherein the second structural member is a high-strength steel member (“high-strength steel” [0053]). Broda further discloses a metal insert (welding insert 5 can be made of steel [0011]). Broda also discloses wherein a welding process used to form a primary joint melts and fuses together the high-strength steel member and the metal insert without melting and fusing together the light metal member and the metal insert (please see the 103 rejection of claim 1, below, describing Broda’s disclosure of this limitation).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the first structural member is a light metal member, wherein the second structural member is a high-strength steel member, wherein the foil member is a metal insert, and wherein the welding process used to form the primary joint melts and fuses together the high-strength steel member and the metal insert without melting and fusing together the light metal member and the metal insert. Broda states, “Advantageously, lightweight components, in particular for a motor vehicle, can be produced by means of a combination of the most diverse materials” [0053]. Additionally, while not expressly stated by Broda, it is well known that it is desirable to utilize high-strength parts in motor vehicles for increased safety. Furthermore, Broda states that by including the metal insert, “permanent connection between the joining partners can be produced, in particular despite different materials” [0010]. Broda also discloses that “intermetallic phases can be avoided or at least reduced to a minimum” [0053] when a solid state welding process is utilized to join the light metal member and the metal insert.
This is a provisional nonstatutory double patenting rejection.

Claims 9 – 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 – 3, 1, 5 – 8, and 17 – 20, respectively, of copending Application No. 16/006,903 in view of Broda et al. (EP 2679328).
Claims 9 – 19 of the instant application include language that is identical to or not patentably distinct from claims 2 – 3, 1, 5 – 8, and 17 – 20, respectively, of the copending application. The table above compares claim 1 of instant application 16/508,669 with claim 1 of copending application 16/006,903.
Claim 1 of copending application does not expressly disclose wherein the primary joint is formed using a welding process that produces coalescence at a temperature above the respective melting points of the light metal member and the high-strength steel member.
Broda discloses this limitation as described in the 103 rejection of claim 1, below, and it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include this limitation in order to achieve a secure bond between the light metal member and the high-strength steel member. Additionally, Broda discloses wherein the first structural member is a light metal member, wherein the second structural member is a high-strength steel member, wherein the foil member is a metal insert, and wherein the welding process used to form the primary joint melts and fuses together the high-strength steel member and the metal insert without melting and fusing together the light metal member and the metal insert, as described above, and it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include these limitations for the same reasons as described above.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, "wherein the welding process used to form the primary joint melts and fuses together the high-strength steel member and the metal insert without melting and fusing together the light metal member and the metal insert." It is unclear whether the metal insert melts during the welding process used to form the primary joint. The above limitation recites, "wherein the welding process used to form the primary joint melts and fuses together the high-strength steel member and the metal insert," which indicates that the metal insert melts. However, the above limitation also recites, "without melting and fusing together the light metal member and the metal insert," which indicates that the metal insert does not melt. Examiner is interpreting this limitation to indicate that the metal insert melts, and the light metal member does not melt.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 – 4, 6 – 7, 9 – 10, 13 – 15, and 18 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Broda et al. (EP 2679328).
Regarding claim 1, Broda discloses a method for joining metals, comprising: forming an intermediate joint between a light metal member and a metal insert, wherein the intermediate joint is formed using a solid state welding process; and forming a primary joint between the light metal member and a high-strength steel member (Figs. 1-4 illustrate method steps for joining a first member (1) to a second member (3); in Figs. 1-2, welding insert (5) is joined to first member (1) by ultrasonic welding [0018], which is a solid state welding process, to form an intermediate joint; in Figs. 3-4, resistance welding is performed to join first member (1) with second member (3) [0023]-[0026]; “the first joining partner 1 is permanently connected to the second joining partner 3 by means of a connection having the first part connection 11 and the second part connection 13” [0026] of Google Patents translation; “second joining partner 3 has, in particular, a high-strength steel 22MnB5 + AS, wherein the first joining partner 1 comprises an aluminum material and / or magnesium material” [0053]; aluminum, aluminum alloys, magnesium, and magnesium alloys are examples of light metal members; “the weld insert which likewise has a steel material” [0011]; “the second joining partner 3 and the weld insert 5 are melted in regions to form the weld nugget 31” [0028]), wherein the primary joint is formed using a welding process that produces coalescence at a temperature above the respective melting points of the light metal member and the high-strength steel member (Broda discloses, "Advantageously, the weld insert 5 is high-melting, in particular so high-melting, that its melting temperature is above corresponding melting temperatures of the joining partners 1 and 3" [0050]; Broda also discloses wherein the weld insert 5 is melted: "the weld insert 5 and the second joining partner 3 are melted" [0032]; therefore, since weld insert 5 melts during the resistance welding process described in [0023]-[0026], and the melting temperature of weld insert 5 is "above corresponding melting temperatures of the joining partners 1 and 3," this indicates that the primary joint is formed using a welding process that produces coalescence at a temperature above the respective melting points of the light metal member and the high-strength steel member), wherein the welding process used to form the primary joint melts and fuses together the high-strength steel member and the metal insert without melting and fusing together the light metal member and the metal insert (“Advantageously, the electric current flow 7 can be dimensioned such that only the weld insert 5 and the second joining partner 3 are melted, but not the first joining partner 1” [0032]).

Regarding claim 3, Broda discloses wherein the high-strength steel comprises a zinc or aluminum-silicon alloy coating (“second joining partner 3 has an AlSi layer” [0047).

Regarding claim 4, Broda discloses wherein the high-strength steel member is press hardened steel (“Advantageously, the second joining partner 3 can be joined to a surface by means of resistance welding despite a comparatively rough surface and / or a stable layer produced by press hardening” [0053]).

Regarding claim 6, Broda discloses wherein the light metal member is aluminum (Al) or an aluminum alloy, or magnesium (Mg) or a magnesium alloy (“the first joining partner 1 comprises an aluminum material and / or magnesium material” [0053]).

Regarding claim 7, Broda discloses wherein the metal insert has a thickness greater than 0.125 millimeter (mm) (the ‘height’ [machine translation] of element 5 is “0.2 to 2 mm” [0048]).

Regarding claim 9, Broda discloses wherein the primary joint is formed to at least partially overlap with the intermediate joint (see Figs. 1-5, which show the location of the intermediate joint (at the location of welding insert (5)) and the primary joint (at the location between electrodes (29)).

Regarding claim 10, Broda discloses wherein the intermediate joint is selectively formed at a desired location of the primary joint before forming the primary joint (“The welding insert 5 can be connected to the first joining partner 1 ... by means of ultrasonic welding .... The ultrasonic welding with the first joining partner 1 serves as a so-called auxiliary joining process for the subsequent resistance spot welding process“ [0054]).  

Regarding claim 13, Broda discloses wherein the solid state welding process used to form the intermediate joint is an ultrasonic welding process or an impact welding process (“ultrasonic welding” [0018]; see also the rejection of claim 1).  

Regarding claim 14, Broda discloses wherein the welding process used to form the primary joint is resistance welding, projection welding, or a capacitive discharge welding process (“resistance spot welding” [0023]; see also the rejection of claim 1).  

Regarding claim 15, Broda discloses wherein the solid state welding process used to form the intermediate joint is an ultrasonic spot welding process, and the welding process used to form the primary joint is resistance spot welding (“ultrasonic welding” [0018]; “resistance spot welding” [0023]; see also the rejection of claim 1).

Regarding claims 18 and 19, Broda discloses providing a sealant layer between the light metal member and the metal insert before forming the intermediate joint [claim 19], and wherein the sealant layer is an adhesive [claim 20] (“The welding insert 5 can advantageously displace an adhesive layer previously applied to one of the joining partners 1 and 3 and form a welding point” [0049]).

Regarding claim 20, Broda discloses wherein the metal insert is a high melting point metal (“Advantageously, the weld insert 5 is high-melting” [0036]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 16 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Broda et al. (EP 2679328).
Regarding claim 8, while Broda discloses wherein the metal insert has a thickness of “0.2 to 2 mm” [0048], Broda does not expressly disclose wherein the metal insert has a thickness of 0.25 mm.
However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the metal insert has a thickness of 0.25 mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 16, Broda does not expressly disclose wherein a thickness of intermetallic compounds at the interface between the light metal and high-strength steel members after formation of the primary joint is sufficiently thin to avoid a detrimental effect on mechanical properties of the primary joint.
However, Broda discloses “[i]ntermetallic phases can advantageously be avoided or at least reduced to a minimum by means of ultrasonic welding. Such low joining temperatures can advantageously be used in ultrasonic welding, so that neither the welding insert 5 nor the first joining partner 1 exceed a solidus line” [0052], and “no critical metallic phases arise or act on the first partial connection 11 and /or the second partial connection 13” [0060]. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein a thickness of intermetallic compounds at the interface between the light metal and high-strength steel members after formation of the primary joint is sufficiently thin to avoid a detrimental effect on mechanical properties of the primary joint, based on Broda’s teaching that it is desirable to avoid intermetallic phases. Furthermore, the courts have held that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)). MPEP § 2111.04-1.

Regarding claim 17, Broda does not expressly disclose wherein a strength of the primary joint is greater than a minimum required by an industry standard.
However, Broda discloses “a strength of the welded connection can be set and / or specified via a size and /or shape of the welding insert 5” [0061]. This indicates that the size and/or shape of the welding insert is a result-effective variable that will determine the strength of the welded connection.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein a strength of the primary joint is greater than a minimum required by an industry standard, in order to achieve a desired weld strength.
Furthermore, the courts have held that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)). MPEP § 2111.04-1. Additionally, "[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.)." MPEP § 2112.01-I.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Broda in view of Sigler et al. (US 2010/0258537).
Regarding claim 2, Broda does not expressly disclose wherein the high-strength steel member is aluminized steel.
Sigler is related to methods of welding similar or dissimilar materials [0050]. Sigler discloses wherein a steel workpiece can be welded to an aluminum workpiece [0050], and wherein the steel workpiece can be “aluminized steel” [0051].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the high-strength steel member is aluminized steel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. MPEP § 2144.07.

Regarding claim 12, while Broda discloses joining the first member and the welding insert via ultrasonic welding (see [0018], and the rejection of claim 1), Broda does not expressly disclose wherein the solid state welding process used to form the intermediate joint roughens a surface of the metal insert.
Sigler discloses that it is desirable to have a workpiece joining surface that has a “roughened surface texture” in order to “enable more effective rupture of the oxide layer on the opposing workpiece” [0045].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the solid state welding process used to form the intermediate joint roughens a surface of the metal insert. This “enable[s] more effective rupture of the oxide layer on the opposing workpiece” as disclosed by Sigler [0045], ultimately resulting in a desired bond.
Furthermore, the courts have held that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)). MPEP § 2111.04-1.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Broda in view of He et al. (Research on Mechanical Properties of 22MnB5 Steel Quenched in a Steel Die, J. Shanghai Jiaotong Univ. (Sci.), 2011, 16(2): 129-132).
Regarding claim 5, Broda does not expressly disclose wherein the high-strength steel member has a tensile strength of 1500 MPa.
However, Broda discloses that 22MnB5 can be used as the high-strength steel member [0053]. It is known that 22MnB5 can be heat treated and quenched such that a tensile strength of 1500 MPa is achieved, as evidenced by He et al. (see, for example, pg. 131, Fig. 5).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the high-strength steel member has a tensile strength of 1500 MPa, in order to achieve desired material properties. Broda discloses that the process can be performed on parts for a motor vehicle [0053], therefore it would be obvious to include parts with a desired tensile strength such that motor vehicle safety is achieved.
Additionally, it has been held that to be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not amount to the mere claiming of a use of a particular structure. Ex parte Pfeiffer, 1962 C.D. 408 (1961).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Broda in view of Gafri et al. (US 2010/0108666).
Regarding claim 11, Broda does not expressly disclose wherein the intermediate joint is a metallurgical bond.
Gafri is directed toward a method of joining a first metal workpiece and a second metal workpiece utilizing a foil between the first metal workpiece and the second metal workpiece [Abstract]. Gafri
discloses performing solid state welding [0002], such as ultrasonic welding [0007], in order to create a “metallurgical bond” [0002], [0003].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the intermediate joint is a metallurgical bond. A metallurgical bond is an “interlocking” [0002] bond between elements, that holds the elements together [0030]. Therefore, a metallurgical bond provides a strong bond which ensures that elements are adequately joined together. Furthermore, the courts have held that a "whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited" (quoting Minton v. Nat' | Ass'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)). MPEP § 2111.04-1.

Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive.
On page 6, Applicant states, “While the welding process used to form the primary joint melts both the light metal member and the high-strength steel member as argued in Applicant’s Amendment in Reply to Action of June 3, 2021, this process does not result in melting on both sides of the metal insert as discussed below.”
However, Examiner notes that Applicant’s amended claim 1 recites, “wherein the welding process used to form the primary joint melts and fuses together the high-strength steel member and the metal insert without melting and fusing together the light metal member and the metal insert.” This indicates that the light metal member is not melted. While claim 1 also recites, “forming a primary joint between the light metal member and a high-strength steel member, wherein the primary joint is formed using a welding process that produces coalescence at a temperature above the respective melting points of the light metal member and the high-strength steel member,” it is noted that Broda discloses forming a primary joint between the light metal member and a high-strength steel member (“the first joining partner 1 is permanently connected to the second joining partner 3 by means of a connection having the first part connection 11 and the second part connection 13” [0026], and discloses wherein the primary joint is formed using a welding process that produces coalescence at a temperature above the respective melting points of the light metal member and the high-strength steel member (Broda discloses, "Advantageously, the weld insert 5 is high-melting, in particular so high-melting, that its melting temperature is above corresponding melting temperatures of the joining partners 1 and 3" [0050]; Broda also discloses wherein the weld insert 5 is melted: "the weld insert 5 and the second joining partner 3 are melted" [0032]). Therefore, since weld insert 5 melts during the resistance welding process described in [0023]-[0026], and the melting temperature of weld insert 5 is "above corresponding melting temperatures of the joining partners 1 and 3," this indicates that the primary joint is formed using a welding process that produces coalescence at a temperature above the respective melting points of the light metal member and the high-strength steel member.
On pages 6 – 10, Applicant refers to the previously-cited Kessler reference. However, Examiner has not relied upon the Kessler reference in the present Office action. Therefore, the arguments regarding the Kessler reference are moot.
The Examiner also notes that in the previous rejection of claim 1, the Examiner stated that Broda does not disclose wherein the primary joint is formed using a welding process that produces coalescence at a temperature above the respective melting points of the light metal member and the high-strength steel member. However, in view of Applicant’s amendment to include “wherein the welding process used to form the primary joint melts and fuses together the high-strength steel member and the metal insert without melting and fusing together the light metal member and the metal insert” in claim 1, and a new interpretation of Applicant’s claim 1 limitation “wherein the primary joint is formed using a welding process that produces coalescence at a temperature above the respective melting points of the light metal member and the high-strength steel member,” the Examiner notes that Broda discloses these limitations as described in the rejection of claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH SIMS whose telephone number is (571)272-3073. The examiner can normally be reached M - F, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.S./Examiner, Art Unit 3761

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761